After the above opinion of the Court had been filed, but before it had been certified down, the defendants filed a petition for reargument, assigning the following grounds: First. Because there were other exceptions raised by the defendants on their appeal from the criminal court to the Superior Court which the judge of the latter court did not pass upon. The defendants should have requested the judge to pass upon those exceptions, and if he had failed to do so, or held adversely to the defendants, they should have appealed. Statev. Bost, at this term. In fact, those exceptions are trivial, and the judge passed upon all that merited his attention, but as the practice in this class of appeals was possibly not understood, we will consider    (725) now the only exception which the petition to reargue insists the judge of the Superior Court should have passed upon and held in favor of the defendants, i. e., that the sheriff by attachment, having seized the ledger and counter-book of the defendants, they were put in evidence against them. There certainly was no error in using the defendant's own entries against them. The shoes of a party charged with crime can be taken and fitted to tracks as evidence, and in one case, when a party charged with crime, was made to put his foot into the tracks, the fact that it fitted was held competent. State v. Graham, 74 N.C. 646. Nor has it ever been suspected that, if upon a search warrant, stolen goods are found in possession of the prisoner, that fact can not be used against him. Here, the books came legally into possession of another, and the telltale entries were competent against the parties making them in the course of their business.
2. The next exception in the petition is, that at the time of the commission of the offense the statute allowed no appeal to the State from the ruling of the Superior Court judge. But the defendants had no "vested rights" in the remedies and methods of procedure in trials for crime.
They can not be said to have committed this crime, relying upon the fact that there was no appeal given the State in such cases. If they had considered that matter they must have known that the State had as much power to amend section 1237 as it had to pass it, and they committed the crime subject to the probability that appeals in rulings upon matters of law would be given the State from these intermediate courts. At any rate, their complaint is of errors in the trial court, and when they appealed to the Superior Court they did so by virtue of an act which provided that the rulings of that court upon their case could be reviewed at the instance of the State in a still higher court. The appeal was certified up to the Superior Court, April 1, 1899, and on July 7, 1899, the appeal was taken to this Court. The statute    (726) *Page 514 
regulating appeals from the Eastern District Criminal Court, chapter 471 Laws 1899, was ratified March 6, 1899.
3. The petition further urges that it is a discrimination because the act creating the Western District Criminal Court fails to give the State the right of appeal. We do not see how such omission injures the defendants. The State has control of its own legislation as to the cases in which it will permit appeals in its own behalf in its courts. Hurtado v.California, 110 U.S.
4. Lastly, the petition urges that the judge of the criminal court refused a request to find the facts upon a preliminary plea in bar because not made till after three counsel had spoken on the merits. That simply raises the question discussed in the previous opinion as to the allegation that evidence of testimony taken in the supplementary proceedings was used against the defendants. The judge, on this plea, held, that it had not been, and all through the trial, at every turn, rejected all evidence of what transpired in the supplementary proceedings. The former, or quashed indictment, was only introduced in reply to the plea that the present indictment was barred by the statute of limitations.
The former opinion of the court is affirmed, and this will be certified to the Superior Court of Edgecombe County.
Motion denied.